DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claim(s) 3, 5, 13, and 15 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Priority
 	Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Thus, the current benefit accords to the PCT application with filing date 07/01/2019.

Claim Objections
 	Claim(s) 2 and 14 is/are objected to because of the following informalities:  
Claim 2 recite “quanity” but it should be “quantity”.
Claim 14 recites “cyclic polling manner a second preset relationship is met” but it should be “cyclic polling manner until a second preset relationship is met”.


Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 1-2, 4, and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2019/0141717 A1) (same family as cited WO 2019/089207 A1) in view of Geng et al. (US 2018/0248591 A1) (same family as cited WO 2017/044591 A1).

Regarding claim 1, Yang discloses A coded bit distribution apparatus (Figs. 1 and 7: AP 105), comprising: 
a processor (Fig. 7: processor 712); and 
a memory coupled to the processor and configured to store a computer program that, when executed by the processor, causes the coded bit distribution apparatus to (Fig. 7, [0070]: memory 716 coupled to processor 712 stores codes to be executed by processor 712. [0054]: AP 105 performs method 600): 
generate coded bits by performing channel coding on information bits according to a used modulation and coding scheme (MCS) (Fig. 6, [0056]: AP 105 encodes information for SU preamble puncture transmission to produce encoded bits. [0048]: RUs are allocated for SU preamble puncturing transmission where all RUs have the same MCS), wherein the used MCS is for each of a plurality of channel sets configured for a single-user preamble puncturing transmission ([0048]: MSC is same for all RUs allocated for SU preamble puncturing transmission. Fig. 3, [0044]: SU preamble puncturing transmission comprises preamble puncturing modes where channels are punctured. Figs. 5A-B, [0046]-[0047]: channels are assigned RUs); and 
distribute the coded bits to the plurality of channel sets or the plurality of resource units according to a distribution rule (Fig. 6, [0058]: AP 105 parses the encoded bits among multiple RUs based on an example for parsing, see [0058], [0060]-[0061], [0064]-[0066] (=distribution rule)).
Yang does not disclose the MCS is for each of a plurality of resource units configured for an orthogonal frequency-division multiple access (OFDMA) transmission.
However, Geng discloses the MCS is for each of a plurality of resource units configured for an orthogonal frequency-division multiple access (OFDMA) transmission ([0004]: MCS is used for multiple RUs. [0003]: the multiple RUs are allocated for OFDMA WLAN).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the MCS, as taught by Yang, to be also used for multiple RUs for OFDMA WLAN, as taught by Geng.
Doing so provides unified feedback for OFDMA WLAN (Geng: [0063]) where OFDMA improves or maximizes frequency selective multiplexing gain in dense network conditions (Geng: [0074]).


Yang discloses wherein the coded bit distribution apparatus is configured to distribute the coded bits according to the distribution rule by (Fig. 6, [0058]: AP 105 parses the encoded bits among multiple RUs based on an example for parsing, see [0058], [0060]-[0061], [0064]-[0066] (=distribution rule)):
distributing a quantity of coded bits to the plurality of channel sets ([0058]: distribute bits among RUs. Figs. 5A-B, [0046]-[0047]: channels are assigned RUs); or
distributing a quanity of coded bits to the plurality of resource units in a cyclic polling manner until a first preset relationship is met ([0058], [0060]-[0061], [0064]-[0066]: distribute bits among RUs sequentially (=cyclic polling manner) in each RU. And when one RU is filled up (=first preset relationship is met), move to a next RU).

Regarding claim(s) 4, Yang in view of Geng discloses all features of claim(s) 2 as outlined above. 
A discloses wherein the coded bit distribution apparatus is configured to distribute the coded bits according to the distribution rule by (Fig. 6, [0058]: AP 105 parses the encoded bits among multiple RUs based on an example for parsing, see [0058], [0060]-[0061], [0064]-[0066] (=distribution rule)):
distributing a quantity of coded bits to the plurality of channel sets ([0058]: distribute bits among RUs. Figs. 5A-B, [0046]-[0047]: channels are assigned RUs); or
distributing a quantity of coded bits to the plurality of resource units in a cyclic polling manner until a second preset relationship is met ([0058], [0060]-[0061], [0064]-[0066]: distribute bits among RUs sequentially (=cyclic polling manner) in each RU. And when one RU is filled up (=first preset relationship is met), move to a next RU. Note: the claim language does not require the first preset relationship and the second preset relationship to be different).

Regarding claim(s) 6, Yang in view of Geng discloses all features of claim(s) 1 as outlined above. 
Yang discloses wherein a same MCS is used for the plurality of channel sets or the plurality of resource units ([0048]: MSC is same for all RUs. Figs. 5A-B, [0046]-[0047]: channels are assigned RUs).

Regarding claim(s) 7, Yang in view of Geng discloses all features of claim(s) 2 as outlined above. 
Yang discloses wherein the coded bit distribution apparatus is configured to distribute the coded bits according to the distribution rule by (Fig. 6, [0058]: AP 105 parses the encoded bits among multiple RUs based on an example for parsing, see [0058], [0060]-[0061], [0064]-[0066] (=distribution rule)):
stopping distributing coded bits to the at least one of the plurality of channel when at least one of the plurality of channel sets is fully loaded with coded bits distributed to the channel set ([0058], [0065]: fill up a particular RU among multiple RUs with distributed encoded bits. Figs. 5A-B, [0046]-[0047]: channels are assigned RUs);
continuing to distribute coded bits to another channel set in the plurality of channel sets according to the distribution rule ([0058], [0065]: distribute encoded bits to next RU of multiple RUs when a particular RU is filled up. Figs. 5A-B, [0046]-[0047]: channels are assigned RUs); and
continuing to perform a next round of distribution after all the plurality of channel sets are fully loaded with coded bits distributed to the channel sets ([0058], [0065]-[0066]: sequentially fill encoded bits in each RU of multiple RUs even when one or more RUs are filled up. Figs. 5A-B, [0046]-[0047]: channels are assigned RUs).

Regarding claim(s) 8, Yang in view of Geng discloses all features of claim(s) 2 as outlined above. 
wherein the coded bit distribution apparatus is further configured to distribute the coded bits according to the distribution rule by (Fig. 6, [0058]: AP 105 parses the encoded bits among multiple RUs based on an example for parsing, see [0058], [0060]-[0061], [0064]-[0066] (=distribution rule)):
stopping distributing coded bits to the at least one of the plurality of resource units when at least one of the plurality of resource units is fully loaded with coded bits distributed to the resource unit ([0058], [0065]: fill up a particular RU among multiple RUs with distributed encoded bits);
continuing to distribute coded bits to another resource unit in the plurality of resource units according to the distribution rule ([0058], [0065]: distribute encoded bits to next RU of multiple RUs when a particular RU is filled up); and
continuing to perform a next round of distribution after all the plurality of resource units are fully loaded with coded bits distributed to the resource units ([0058], [0065]-[0066]: sequentially fill encoded bits in each RU of multiple RUs even when one or more RUs are filled up).

Regarding claim(s) 9, Yang in view of Geng discloses all features of claim(s) 1 as outlined above. 
Yang discloses wherein the plurality of channel sets are channel bandwidths applicable to an existing interleaver in a frequency domain (Figs. 6 and 7, [0059]: encoded bits are further interleaved within each of the multiple RUs by a RU tone interleaving component 755. Figs. 5A-B, [0046]-[0047]: 20 MHz channels are assigned RUs).

Regarding claim(s) 10, Yang in view of Geng discloses all features of claim(s) 1 as outlined above. 
Yang discloses further comprising a channel parser or a resource unit parser that distributes the coded bits (Figs. 6 and 7, [0057]-[0058]: AP 105 comprises a RU parsing component 754), wherein the channel parser or the resource unit parser is located after (Figs. 6 and 7, [0057]-[0058]: RU parsing component 754 is located after segment parsing component 753):
a stream parser when there are a plurality of streams and there are no plurality of segments;
a segment parser when there are a plurality of segments (Figs. 6 and 7, [0057]-[0058]: RU parsing component 754 is located after segment parsing component 753 that parses encoded bits into multiple segments); or
a segment parser when there are both a plurality of streams and a plurality of segments (Figs. 6 and 7, [0057]-[0058]: RU parsing component 754 is located after segment parsing component 753 that parses encoded bits into multiple segments for each spatial stream).

	Claim(s) 11-12, 14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geng et al. (US 2018/0248591 A1) (same family as cited WO 2017/044591 A1) in view of Yang et al. (US 2019/0141717 A1) (same family as cited WO 2019/089207 A1).

Regarding claim 11, Geng discloses A coded bit receiving apparatus (Fig. 1C: STA 102), comprising: 
a processor (Fig. 1C: processor 118); and 
a memory coupled to the processor and configured to store a computer program that, when executed by processor, causes the coded bit receiving apparatus to (Fig. 1C, [0059]: memory 130/132 coupled to processor 118 stores data to be accessed by processor 118): 
receive, according to a receiving and combination rule, coded bits that are carried a plurality of resource units used for an orthogonal frequency-division multiple access (OFDMA) transmission ([0067]: a receiver recombines data transmitted on multiple channels. [0088]: STA receives multiple RUs that include encoded bit stream from an AP. [0003]: the multiple RUs are reception is performed in a reverse mapping, permutations, and RU allocation operations (=receiving and combination rule)); and
generate information bits by performing channel decoding on the coded bits according to a used modulation and coding scheme (MCS) ([0088]: STA performs interleaving to decode received multiple RU allocation by reversing the order of processes of the AP. [0003]-[0004]: AP parses encoded bit stream into spatial streams based on RU size. AP determines one MCS for multiple RUs and encodes bits based on the one MCS. [0109], [0115]: AP adapts MCS for the transmission on a per RU basis),
wherein the used MCS is for each of the plurality of channel sets or each of the plurality of resource units ([0004]: transmitter determines one MCS for multiple RUs and encodes bits based on the one MCS).
Yang does not disclose receive coded bits that are carried in in a plurality of channel sets used for a single-user preamble puncturing transmission.
However, Yang discloses receive coded bits that are carried in in a plurality of channel sets used for a single-user preamble puncturing transmission (Fig. 1: STA 115 and AP 105 communicate with each other. [0083]: STA 115 receives interleaved SU preamble puncture transmission from AP 105 because STA 115 operates in a similar manner and performs complimentary functions as those from the AP 105 with respect to Fig. 7, see mapping of claim 1. For example, Fig. 6, [0056]: AP 105 encodes information for SU preamble puncture transmission to produce encoded bits. Fig. 3, [0044]: SU preamble puncturing transmission comprises preamble puncturing modes where channels are punctured. Figs. 5A-B, [0046]-[0047]: channels are assigned RUs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify STA 102, as taught by Geng, to receive encoded bits in a SU preamble puncture transmission, as taught by Yang.


Regarding claim(s) 12, Geng in view of Yang discloses all features of claim(s) 11 as outlined above. 
Geng discloses wherein the coded bit receiving apparatus is configured to receive the coded bits according to the receiving and combination rule by ([0067]: a receiver recombines data transmitted on multiple channels. [0088]: STA receives multiple RUs that include encoded bit stream from an AP. [0003]: the multiple RUs are allocated for OFDMA WLAN. [0098], [0101], [0104]: the reception is performed in a reverse mapping, permutations, and RU allocation operations (=receiving and combination rule)):
receiving a quantity of coded bits from the plurality of channel sets ([0088]: STA receives multiple RUs that include encoded bit stream from an AP. [0140]: the user is assigned single RU or multiple RUs); or
receiving a quantity of coded bits from the plurality of resource units in a cyclic polling manner until a first preset relationship is met.

Regarding claim(s) 14, Geng in view of Yang discloses all features of claim(s) 11 as outlined above. 
Geng discloses wherein the coded bit receiving apparatus is configured to receive the coded bits according to the receiving and combination rule by ([0067]: a receiver recombines data transmitted on multiple channels. [0088]: STA receives multiple RUs that include encoded bit stream from an AP. [0003]: the multiple RUs are allocated for OFDMA WLAN. [0098], [0101], [0104]: the reception is performed in a reverse mapping, permutations, and RU allocation operations (=receiving and combination rule)):
receiving a quantity of coded bits from the plurality of channel sets ([0088]: STA receives multiple RUs that include encoded bit stream from an AP. [0140]: the user is assigned single RU or multiple RUs); or
receiving a quantity of coded bits from the plurality of resource units in a cyclic polling manner a second preset relationship is met.

Regarding claim(s) 16, Geng in view of Yang discloses all features of claim(s) 14 as outlined above. 
Geng discloses wherein a preset channel is a channel with a minimum bandwidth supported by a Wi-Fi system ([0068]: channel operating bandwidths may be reduced for usage in 802.11n and 802.11ac, where 802.11af supports 5 MHz bandwidth and 802.11ah supports 1 MHz bandwidths. [0069]: bandwidth of primary channel may support smallest bandwidth operating mode for WLAN systems).

Regarding claim(s) 17, Geng in view of Yang discloses all features of claim(s) 14 as outlined above. 
Geng discloses wherein a preset resource unit is a minimum resource unit supported by a Wi-Fi system (Fig. 5, [0079]: RU 502 includes a collection of frequency resources for an OFDMA numerology 500. The RU may include one or more tones. [0003]: OFDMA WLAN).
 
Regarding claim(s) 18, Geng in view of Yang discloses all features of claim(s) 11 as outlined above. 
wherein a same MCS is used for the plurality of channel sets or the plurality of resource units ([0004]: transmitter determines one MCS for multiple RUs and encodes bits based on the one MCS).

Regarding claim(s) 19, Geng in view of Yang discloses all features of claim(s) 11 as outlined above. 
Geng does not disclose, but Yang discloses wherein the coded bit receiving apparatus is configured to receive the coded bits according to the receiving and combination rule further by ([0083]-[0084]: STA 115 operates in a similar manner and performs complimentary functions to those performed by the AP 105 in Fig. 7. For example, [0054]: AP 105 of Fig. 7 performs method of Fig. 6. [0058]: AP 105 parses the encoded bits among multiple RUs based on an example for parsing, see [0058], [0060]-[0061], [0064]-[0066]):
stopping receiving coded bits from the at least one of the plurality of channel sets when all coded bits carried in at least one of the plurality of channel sets are received ([0058], [0065]: fill up a particular RU among multiple RUs with distributed encoded bits. Figs. 5A-B, [0046]-[0047]: channels are assigned RUs);
continuing to receive coded bits from another channel set in the plurality of channel sets according to the receiving and combination rule ([0058], [0065]: distribute encoded bits to next RU of multiple RUs when a particular RU is filled up. Figs. 5A-B, [0046]-[0047]: channels are assigned RUs); and
continuing to perform a next round of receiving after all coded bits carried in the plurality of channel sets are received ([0058], [0065]-[0066]: sequentially fill encoded bits in each RU of multiple RUs even when one or more RUs are filled up. Figs. 5A-B, [0046]-[0047]: channels are assigned RUs).

Doing so allows the STA to receive the frames and communicate data and/or control information back to the AP (Yang: [0033]); thus providing a WLAN deployment (Fig. 1, [0026]).

Regarding claim(s) 20, Geng in view of Yang discloses all features of claim(s) 11 as outlined above. 
Geng does not disclose, but Yang discloses wherein the coded bit receiving apparatus is configured to receive the coded bits according to the receiving and combination rule by ([0083]-[0084]: STA 115 operates in a similar manner and performs complimentary functions to those performed by the AP 105 in Fig. 7. For example, [0054]: AP 105 of Fig. 7 performs method of Fig. 6. [0058]: AP 105 parses the encoded bits among multiple RUs based on an example for parsing, see [0058], [0060]-[0061], [0064]-[0066]):
stopping receiving coded bits from the at least one of the plurality of resource units when all coded bits carried in at least one of the plurality of resource units are received ([0058], [0065]: fill up a particular RU among multiple RUs with distributed encoded bits);
continuing to receive coded bits from another resource unit in the plurality of resource units according to the receiving and combination rule ([0058], [0065]: distribute encoded bits to next RU of multiple RUs when a particular RU is filled up); and
continuing to perform a next round of receiving after all coded bits carried in the plurality of resource units are received ([0058], [0065]-[0066]: sequentially fill encoded bits in each RU of multiple RUs even when one or more RUs are filled up).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify STA 102, as taught by Geng, to operate similarly and perform complimentary functions to those performed by the AP 105, i.e., receive all encoded bits of a particular RU, receive encoded bits from a next RU, and keep receiving encoded bits in a sequential order, as taught by Yang.
Doing so allows the STA to receive the frames and communicate data and/or control information back to the AP (Yang: [0033]); thus providing a WLAN deployment (Fig. 1, [0026]).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino, can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/THE HY NGUYEN/Examiner, Art Unit 2478